Case 8:18-cv-02548-VMC-SPF Document 140 Filed 05/12/20 Page 1 of 7 PageID 3565




                             UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

    INVUE SECURITY PRODUCTS INC.,

            Plaintiff,

    v.                                        Case No. 8:18-cv-2548-T-33SPF

    VANGUARD PRODUCTS GROUP, INC.,

         Defendant.
    ______________________________/

                                        ORDER

            This matter is before the Court on consideration of

    Plaintiff InVue Security Products Inc.’s Motion to Strike

    Defendant’s Final Invalidity Contentions and Enforce the

    Stipulations     and     Conditional       Agreement   by   the   Parties

    Regarding Defendant’s Motion to Stay (Doc. # 134), filed on

    April    17,   2020.    Defendant    Vanguard    Products   Group,   Inc.

    responded on May 8, 2020. (Doc. # 139). For the reasons that

    follow, the Motion is granted in part.

    I.      Background

            InVue initiated this action in this Court on October 16,

    2018, alleging Vanguard’s products infringe eight different

    patents owned by InVue. (Doc. # 1). Vanguard filed its answer

    to the complaint on November 16, 2018. (Doc. # 21).




                                          1
Case 8:18-cv-02548-VMC-SPF Document 140 Filed 05/12/20 Page 2 of 7 PageID 3566




           Vanguard filed two petitions for inter partes review

    (IPRs) with the U.S. Patent Trial and Appeal Board (PTAB)

    regarding the two most important patents — the optical patents

    — on June 18, 2019. (Doc. # 58-1). Vanguard moved for a stay

    of the case pending resolution of the IPRs of the two patents.

    (Doc. # 58). On August 22, 2019, the Court denied the motion

    to stay, finding that “the undue prejudice to InVue that would

    be caused by a stay” weighed heavily against granting a stay

    because resolution of InVue’s claims regarding the other six

    patents would be delayed during the IPRs for the two optical

    patents. (Doc. # 102).

           Subsequently, on October 21, 2019, Vanguard filed six

    additional IPRs with PTAB regarding the other six patents at

    issue in this case. (Doc. # 121 at 1). Vanguard then moved

    again for a stay of this case, pending resolution of all eight

    IPRs. (Doc. # 120).

           The parties were able to reach an agreement to stay the

    case    pending   the   IPRs,   which   they   formalized    with   a

    stipulation filed on the docket. (Doc. # 122). Among other

    things, the parties agreed that “the stay of the Litigation

    should be immediately lifted in the event either of the IPRs

    of the Two Optical Patents are not instituted by the [PTAB].”




                                      2
Case 8:18-cv-02548-VMC-SPF Document 140 Filed 05/12/20 Page 3 of 7 PageID 3567




    (Id. at 4). The stipulation also included the following

    relevant provision:

          With regard to the Two Optical Patents, in the event
          any of the aforementioned IPRs is not instituted by
          the [PTAB] or Vanguard is otherwise unsuccessful in
          the IPRs with invalidating any Asserted Claim of
          the Two Optical Patents by a final written decision
          from which no further appeal may be taken, Vanguard
          will not challenge the validity of such Asserted
          Claim in the Litigation based in whole, or in part,
          or in any way, on any patent, printed publication,
          or combination thereof.

    (Doc. # 122 at 4)(emphasis added).

          Eventually, the PTAB declined institution of IPRs for

    the two optical patents. Accordingly, the Court lifted the

    stay (Doc. # 127), and set new deadlines for the case,

    including a final invalidity contentions deadline of March

    13, 2020. (Doc. # 130). Vanguard timely served its final

    invalidity contentions on March 13, 2020. (Doc. # 133).

          Now, InVue seeks to strike Vanguard’s final invalidity

    contentions and “preclude[] Vanguard from challenging the

    validity of the Optical Patents using the patents and printed

    publications set forth in its Final Invalidity Contentions.”

    (Doc. # 134 at 3). Vanguard has responded (Doc. # 139), and

    the Motion is ripe for review.




                                      3
Case 8:18-cv-02548-VMC-SPF Document 140 Filed 05/12/20 Page 4 of 7 PageID 3568




    II.     Discussion

            InVue   argues     that      the        Vanguard’s   final     invalidity

    contentions should be stricken because they rely at least in

    part on printed publications and patents. (Doc. # 134 at 6).

    According to InVue, “the parties expressly conditioned the

    agreement to stay the case on the premise that Vanguard would

    be unable to use any patents and/or printed publications in

    any way in this Litigation, whether in whole in part, if the

    IPRs against the Optical Patents were unsuccessful.” (Id.).

    Thus,    “[b]ecause      each     of    Vanguard’s         invalidity    theories

    clearly rely on patents and printed publications (the same

    ones unsuccessfully asserted in the denied Optical IPRs),

    Vanguard    should    be    estopped            from   relying   on    its   Final

    Invalidity Contentions in this litigation.” (Id. at 7).

            In response, Vanguard argues that striking its final

    invalidity contentions to the extent they rely on patents or

    printed    publications         is     an       “extreme   decision”    that    is

    unwarranted because InVue has not been prejudiced. (Doc. #

    139 at 5-6).

            Furthermore, Vanguard argues that the stipulation does

    not prevent it from relying in part on patents or other

    printed publications so long as those printed publications

    support an argument that could not have been raised in the


                                                4
Case 8:18-cv-02548-VMC-SPF Document 140 Filed 05/12/20 Page 5 of 7 PageID 3569




    IPRs. (Id. at 3-5). According to Vanguard, “[t]he Stipulation

    was intended to prevent Vanguard from raising invalidity

    arguments before this Court that Vanguard could have raised,

    but did not raise, in its IPRs.” (Id. at 4). And its final

    invalidity contentions only raise arguments that could not

    have been brought during the IPRs, because they are based on

    a physical product — the “G3 Cord Reel System” — and IPRs are

    limited to only consideration of printed publications and

    patents.   (Id.   at   3).   Thus,       even   under   the   stipulation,

    Vanguard believes that it should be free to rely on printed

    publications and patents in combination with the physical

    product to prove the invalidity of InVue’s optical patents.

    (Id. at 5).

          The Court disagrees. There is nothing extreme about

    holding Vanguard to the agreement it made with InVue — and

    filed with the Court — regarding how the case would be

    litigated. And the language of the stipulation is clear.

    Vanguard agreed not to challenge the validity of the two

    optical patents “based in whole, or in part, or in any way,

    on any patent, printed publication, or combination thereof.”

    (Doc. # 122 at 4). Now, it seeks to rely — at least in part

    — on printed publications and patents to support its final




                                         5
Case 8:18-cv-02548-VMC-SPF Document 140 Filed 05/12/20 Page 6 of 7 PageID 3570




    invalidity     contentions.         This    is     impermissible      under     the

    stipulation that Vanguard signed.

          Furthermore,         allowing        Vanguard     to        disregard     its

    agreement under the stipulation does prejudice InVue. InVue

    agreed to a stay of the case pending Vanguard’s IPRs because

    Vanguard signed the stipulation. If no stipulation had been

    signed, the Court would have ruled on Vanguard’s motion to

    stay pending the IPRs as an opposed motion.

          Thus,    it    is    appropriate       to    strike    Vanguard’s       final

    invalidity contentions only to the extent they violate the

    stipulation.        That    is,    in   attempting          to    establish    the

    invalidity of the optical patents, Vanguard may not rely in

    any   manner        “on    any     patent,        printed    publication,       or

    combination thereof.” (Doc. # 122 at 4). However, Vanguard

    may continue to rely on other sources, such as its physical

    product, to support its invalidity arguments.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff      InVue       Security    Products       Inc.’s    Motion     to

          Strike    Defendant’s        Final     Invalidity          Contentions    and

          Enforce the Stipulations and Conditional Agreement by

          the Parties Regarding Defendant’s Motion to Stay (Doc.

          # 134) is GRANTED in part and DENIED in part.


                                            6
Case 8:18-cv-02548-VMC-SPF Document 140 Filed 05/12/20 Page 7 of 7 PageID 3571




    (2)   Defendant    Vanguard    Products     Group,    Inc.’s   final

          invalidity contentions are stricken to the extent they

          rely on any patent, printed publication, or combination

          thereof. In challenging the validity of the optical

          patents going forward, Vanguard may not rely on any

          patent or printed publication.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    12th day of May, 2020.




                                      7
